United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.N., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1991
Issued: September 24, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 15, 2008 appellant filed a timely appeal of the December 18, 2007 and May 6,
2008 schedule award of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a three percent impairment of the right
upper extremity and a five percent impairment of the left upper extremity, for which she received
a schedule award.
FACTUAL HISTORY
On August 23, 2005 appellant, then a 56-year-old clerk, filed an occupational disease
claim alleging that on February 18, 2003 she became aware of her carpal tunnel syndrome. On
March 1, 2005 she realized that her condition was caused by her federal employment. By letter
dated October 25, 2005, the Office accepted appellant’s claim for bilateral lesion of the ulnar
nerve, bilateral carpal tunnel syndrome and ganglion/cyst of the right synovium tendon.

On February 1, 2006 Dr. S. Vic Glogovac, an attending Board-certified orthopedic
surgeon, performed left cubital and left carpal tunnel release. On March 8, 2006 he performed
right cubital and carpal tunnel release. Dr. Glogovac released appellant to return to limited-duty
work on June 12, 2006 using only her left hand. Appellant stopped work on June 19, 2006.
On February 7 and June 19, 2007 appellant filed claims for a schedule award. In a
January 26, 2007 medical report, Dr. Glogovac stated that she had reached maximum medical
improvement.
By letter dated September 5, 2007, the Office referred appellant, together with a
statement of accepted facts, the case record and a list of questions to be addressed, to Dr. John A.
Gragnani, a Board-certified physiatrist, for a second opinion medical examination, who was
asked to determine if she sustained any permanent impairment due to her accepted employmentrelated injuries.
In a September 19, 2007 report, Dr. Gragnani stated that appellant sustained bilateral
cubital tunnel and carpal tunnel syndromes, a right wrist ganglion cyst and right trigger thumb
that were surgically treated. He determined that appellant sustained a two percent impairment of
the right upper extremity and a five percent impairment of the left upper extremity based on the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides) (5th ed. 2001). Dr. Gragnani’s range of motion measurements for the right elbow
indicated 138 degrees of flexion, 2 degrees of extension, 80 degrees of supination and 90 degrees
of pronation. Regarding the left elbow, he determined that 134 degrees of flexion represented a
one percent impairment, 4 degrees of extension represented a zero percent impairment and 80
degrees of supination and 90 degrees of pronation each represented a zero percent impairment
(A.M.A., Guides 472, 474, Figures 16-34, 16-37, respectively). Regarding the right wrist,
Dr. Gragnani determined that 54 degrees of flexion constituted a two percent impairment and 62
degrees of extension, 28 degrees of radial deviation and 32 degrees of ulnar deviation each
constituted a zero percent impairment (A.M.A., Guides 467, 469, Figures 16-28, 16-31,
respectively). Regarding the left wrist, he determined that 52 degrees of flexion and 54 degrees
of extension each represented a two percent impairment and that 24 degrees of radial deviation
and 40 degrees of ulnar deviation each represented a zero percent impairment (A.M.A., Guides
467, 469, Figures 16-28, 16-31, respectively). Dr. Gragnani stated that there was no additional
impairment for motor or sensory loss and pain as Jamar dynametric measurements were a bit
erratic but indicated adequate grip strength. He combined the four percent impairment of the left
wrist and the one percent impairment of the left elbow to calculate a five percent impairment of
the left upper extremity (A.M.A., Guides Combined Values Chart, 604). Dr. Gragnani added the
loss of range of motion impairment ratings for the right wrist to determine that appellant
sustained a two percent impairment of the right upper extremity. He concluded that appellant
reached maximum medical improvement in June 2007.
On September 24, 2007 Dr. David O. Zimmerman, an Office medical adviser, reviewed
the medical evidence of record and agreed with Dr. Gragnani’s findings that appellant sustained
a two percent impairment of the right upper extremity and a five percent impairment of the left
upper extremity based on the A.M.A., Guides. He stated that appellant reached maximum
medical improvement on June 30, 2007.

2

Based on appellant’s inquiries as to why Dr. Gragnani did not provide an impairment
rating for her right elbow, the Office requested that Dr. Zimmerman rate this body part. In an
October 3, 2007 report, Dr. Zimmerman determined that Dr. Gragnani’s finding of 138 degrees
of flexion and 2 degrees of extension each represented a two tenths percent impairment and 80
degrees of supination and 90 degrees of pronation each represented a zero percent impairment,
resulting in a four tenths percent impairment of the right elbow (A.M.A., Guides 472, 474
Figures 16-34, 16-37, respectively). He stated that the four tenths percent impairment of the
right elbow represented a one percent impairment of the right upper extremity at the elbow level.
Dr. Zimmerman combined the one percent impairment of the elbow with his previous finding of
a two percent impairment of the right upper extremity to determine that appellant sustained a
three percent impairment of the right upper extremity (A.M.A., Guides 604).
By decision dated December 18, 2007, the Office granted appellant a schedule award for
an eight percent impairment of the bilateral upper extremities representing, a three percent
impairment of the right upper extremity and a five percent impairment of the left upper
extremity.
By letter dated February 29, 2008, appellant requested reconsideration. In a February 2,
2008 report, Dr. Robert P. Poetz, a Board-certified osteopath, diagnosed bilateral cubital tunnel
syndrome, status post bilateral cubital tunnel release, bilateral carpal tunnel syndrome and status
post bilateral carpal tunnel release, right thumb Al stenosing tenosynovopathy and status post
release Al pulley of the right thumb. He determined that appellant sustained a 17 percent
impairment of the right upper extremity, which represented a 10 percent impairment of the whole
person. Dr. Poetz further determined that appellant sustained a 22 percent impairment of the left
upper extremity, which represented a 13 percent impairment of the whole person. He stated that,
although appellant suffered from significant weakness, her grip strength could not be adequately
measured with a dynamometer due to her inability to use her left thumb and bilateral hand pain.
Dr. Poetz noted that decreased strength could not be considered in the presence of loss of range
of motion and painful conditions based on section 16.8a on page 508 of the A.M.A., Guides.
Dr. Poetz’ range of motion measurements for the right thumb indicated that 30 degrees of
flexion of the metaphalangeal (MP) joint represented a three percent impairment and resulted in
a one percent impairment of the hand (A.M.A., Guides 457, 438, Figure 16-15, Table 16-1).
Regarding the right wrist, he reported 44 degrees of flexion which represented a three percent
impairment, 34 degrees of extension which represented a five percent impairment, 20 degrees of
radial deviation which represented a zero percent impairment and 25 degrees of ulnar deviation
which represented a one percent impairment, resulting in a nine percent impairment (A.M.A.,
Guides 467, 469, Figures 16-28, 16-31). Regarding the right elbow, Dr. Poetz determined that
102 degrees of flexion constituted a six percent impairment, 0 degrees of extension constituted a
one percent impairment, 59 degrees of pronation constituted a one percent impairment and 75
degrees of supination constituted a zero percent impairment, resulting in a seven percent
impairment (A.M.A., Guides 472, 474, Figures 16-34, 16-37). He added the impairment ratings
for the hand, wrist and elbow to calculate a 17 percent impairment of the right upper extremity
which represented a 10 percent impairment of the whole person (A.M.A., Guides 439,
Table 16-3). Dr. Poetz determined that the left thumb had zero degrees of flexion at the MP joint
which represented a six percent impairment, resulting in a two percent impairment of the hand
(A.M.A., Guides 457, 438, Figure 16-15, Table 16-1). Regarding the left wrist, he reported 40

3

degrees of flexion which represented a three percent impairment, 38 degrees of extension which
represented a four percent impairment, 20 degrees of radial deviation which represented a zero
percent impairment and 20 degrees of ulnar deviation which represented a two percent
impairment, resulting in a nine percent impairment (A.M.A., Guides 467, 469, Figures 16-28,
16-31). The left elbow had 91 degrees of flexion which constituted an 8 percent impairment, 0
degrees of extension which constituted a 0 percent impairment, 55 degrees of pronation which
constituted a 2 percent impairment and 60 degrees of supination which constituted a 1 percent
impairment, resulting in an 11 percent impairment (A.M.A., Guides 472, 474, Figures 16-34, 1637). Dr. Poetz added the impairment ratings for the left hand, wrist and elbow to calculate a 22
percent impairment of the left upper extremity which represented a 13 percent impairment of the
whole person (A.M.A., Guides 439, Table 16-3). He combined the 10 percent impairment of the
whole person pertaining to the right upper extremity and the 13 percent impairment of the whole
person pertaining to the left upper extremity to calculate a 22 percent impairment of the whole
person (A.M.A., Guides, 604, Combined Values Chart).
On March 22, 2008 Dr. Zimmerman reviewed Dr. Poetz’ February 2, 2008 report. He
stated that Dr. Poetz’ finding that appellant had moderately severe range of motion limitations in
all planes of motion in all joints that were measured was not credible. Dr. Zimmerman stated
that range of motion limitations in the absence of an intervening medical event, do not worsen by
approximately 25 percent in all planes and joints in less than four months based on subsection
2.5c on page 19 of the A.M.A., Guides. He, thus, concluded that appellant’s schedule award
should not be revised.
By decision dated May 6, 2008, the Office denied modification of the December 18, 2007
decision. It found that Dr. Zimmerman’s March 22, 2008 opinion constituted the weight of the
medical evidence in finding that appellant had no more than a three percent impairment of the
right upper extremity and a five percent impairment of the left upper extremity.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act1 and its
implementing regulations2 set forth the number of weeks of compensation to be paid for
permanent loss or loss of use of the members of the body listed in the schedule. Where the loss
of use is less than 100 percent, the amount of compensation is paid in proportion to the
percentage of loss of use.3 However, neither the Act nor the regulations specify the manner in
which the percentage of impairment shall be determined. For consistent results and to ensure
equal justice for all claimants, the Office adopted the A.M.A., Guides as a standard for
determining the percentage of impairment and the Board has concurred in such adoption.4

1

5 U.S.C. §§ 8101-8193; see 5 U.S.C. § 8107(c).

2

20 C.F.R. § 10.404.

3

5 U.S.C. § 8107(c)(19).

4

See supra note 2.

4

The standards for evaluation of the permanent impairment of an extremity under the
A.M.A., Guides are based on loss of range of motion, together with all factors that prevent a limb
from functioning normally, such as pain, sensory deficit and loss of strength. All of the factors
should be considered together in evaluating the degree of permanent impairment.5 Chapter 16 of
the fifth edition of the A.M.A., Guides provide a detailed grading scheme and procedure for
determining impairments of the upper extremities due to pain, discomfort, loss of sensation or
loss of strength.6
ANALYSIS
The Office accepted that appellant sustained bilateral lesion of the ulnar nerve and carpal
tunnel syndrome and ganglion/cyst of the right synovium tendon. On December 18, 2007
appellant received a schedule award for a three percent impairment of the right upper extremity
and a five percent impairment of the left upper extremity. The Board finds that she did not meet
her burden of proof to establish that she sustained impairment greater than that already awarded.
Dr. Gragnani, an Office referral physician, and Dr. Zimmerman, an Office medical
adviser, agreed that appellant sustained five percent impairment of the left upper extremity.
Regarding the left elbow, the physicians determined that 134 degrees of flexion represented a
one percent impairment, 4 degrees of extension represented a zero percent impairment and 80
degrees of supination and 90 degrees of pronation each represented a zero percent impairment
(A.M.A., Guides 472, 474, Figures 16-34, 16-37, respectively). Regarding the left wrist, they
determined that 52 degrees of flexion and 54 degrees of extension each represented a two percent
impairment and that 24 degrees of radial deviation and 40 degrees of ulnar deviation each
represented a zero percent impairment (A.M.A., Guides 467, 469, Figures 16-28, 16-31,
respectively). Drs. Gragnani and Zimmerman combined the four percent impairment of the left
wrist and the one percent impairment of the left elbow to calculate a five percent impairment of
the left upper extremity (A.M.A., Guides Combined Values Chart, 604). Dr. Gragnani stated
that there was no additional impairment for motor or sensory loss and pain as Jamar dynametric
measurements were a bit erratic but indicated adequate grip strength. The Board finds that
Dr. Gragnani and Dr. Zimmerman properly utilized the A.M.A., Guides and provided rationale
for rating a five percent impairment of the left upper extremity.
The Board further finds that Dr. Zimmerman properly utilized the A.M.A., Guides to find
that appellant sustained a three percent impairment of the right upper extremity based on
Dr. Gragnani’s range of motion measurements. Dr. Zimmerman determined that 138 degrees of
flexion and 2 degrees of extension each represented a two tenths percent impairment and 80
degrees of supination and 90 degrees of pronation each represented a zero percent impairment,
resulting in a four tenths percent impairment of the right elbow (A.M.A., Guides 467, 469, 472,
474, Figures 16-28, 16-31, 16-34, 16-37). He stated that the four tenths percent impairment of
the right elbow represented a one percent impairment of the right upper extremity at the elbow
level. Dr. Zimmerman combined the one percent impairment of the elbow with his previous

5

See Paul A. Toms, 28 ECAB 403 (1987).

6

A.M.A., Guides, Chapter 16, The Upper Extremities, pp. 433-521 (5th ed. 2001).

5

finding of a two percent impairment of the right upper extremity to determine that appellant
sustained a three percent impairment of the right upper extremity (A.M.A., Guides 604).
The Board finds that the opinions of Dr. Gragnani and Dr. Zimmerman represent the
weight of the medical evidence of record. Appellant has no more than a three percent
impairment of the right upper extremity and a five percent impairment of the left upper
extremity.
Dr. Poetz’ opinion that appellant sustained a 17 percent impairment of the right upper
extremity which represented a 10 percent impairment of the whole person and a 22 percent
impairment of the left upper extremity which represented a 13 percent impairment of the whole
person, resulting in a 22 percent impairment of the whole person is insufficient to establish that
she is entitled to an additional schedule award for both upper extremities. He stated that
appellant sustained bilateral cubital tunnel syndrome, status post bilateral cubital tunnel release,
bilateral carpal tunnel syndrome and status post bilateral carpal tunnel release, right thumb Al
stenosing tenosynovopathy and status post release Al pulley of the right thumb. Dr. Poetz’
impairment ratings for both upper extremities are based not only on his range of motion
measurements for appellant’s bilateral wrists and elbows, but also for her bilateral thumbs. He
determined that 30 degrees of flexion of the right thumb at the MP joint constituted a three
percent impairment which represented a one percent impairment of the right hand. (A.M.A.,
Guides, 457, 438, Figure 16-15, Table 16-1) Dr. Poetz further determined that zero degrees of
flexion of the left thumb at the MP joint constituted a six percent impairment of the left thumb
which represented a two percent impairment of the left hand (A.M.A., Guides, 457, 438, Figure
16-15, Table 16-1). The Board notes that appellant’s claim has not been accepted for either a
right or left thumb condition. Moreover, Dr. Poetz has not explained how these conditions are
causally related to appellant’s accepted employment-related injuries. Further, the Board has held
that, schedule awards are not granted for whole person impairment.7 The Board finds, therefore,
that Dr. Poetz’s opinion is not sufficient to establish appellant’s claim for an additional schedule
award for both upper extremities.
CONCLUSION
The Board finds that appellant has failed to establish that she has more than a three
percent impairment of the right upper extremity and a five percent impairment of the left upper
extremity, for which she received a schedule award.

7

See Terry E. Mills, 47 ECAB 309 (1996); James E. Mills, 43 ECAB 215 (1991).

6

ORDER
IT IS HEREBY ORDERED THAT the May 6, 2008 and December 18, 2007 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: September 24, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

